— Action to recover from defendants interest unpaid upon their bond, and to recover also the amount of taxes, liens upon premises mortgaged as security for the payment of the amount of the bond and interest, as therein specified, which taxes defendants agreed to pay but omitted to do so, whereupon plaintiff duly paid same. Order granting plaintiff’s motion for summary judgment under rule 113 of the Rules of Civil Practice, and judgment entered thereon, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.